DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-12 are pending and have been examined in this Office Action.  Claims 13-19 have been cancelled.  This is the First Office Action on the Merits.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the 
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-12, in the reply filed on 03/08/2021 is acknowledged.
Claim Objections
Claims 1, 7, and 11 are objected to because of the following informalities:  Claims 1, 7, and 11 recite “perform lane change” in lines 12, 12, and 4, respectively, which is confusing and unclear.  The Office recommends “change from the first lane to the second lane”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sending unit”, “a receiving unit”, and a processing unit” in claims 7-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with limitations which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose limitations used in the claims are listed below.
Claim 1 recites the limitations "a vehicle speed" and “a location” in lines 10-11.  There is insufficient antecedent basis for these limitations in the claim.  It is indefinite if these are new limitations or intended to refer back to previous recitations. 
Claim(s) 2 and 3 is(are) rejected because they depend on claim 1 and fail to cure the deficiency(ies) above.  
Claim 2 recites performing steps if the network device determines that the first vehicle is not allowed to perform a lane change; however, there is no previous determination regarding the first vehicle not being allowed (or allowed) to perform a lane change.  Therefore, it is indefinite what this is referring to and where these steps fit into the method.  
Claim 2 recites the limitations "a vehicle speed" and “a location” in lines 10 and 16-17.  There is insufficient antecedent basis for these limitations in the claim.  It is indefinite if these are new limitations or intended to refer back to previous recitations.
Claim 2 recites in response to the lane change request information according to the third and fourth real-time information in line 14, however, there is no lane change request information related to the third and fourth real-time information.  Therefore, it is indefinite what this limitation is referring to.  The Examiner also notes that it is indefinite if “the lane change request information” refers to a new limitation or back to the previous “lane change request information” in claim 1.  If intended to refer to a new limitation, a new name should be used.  
Claim 2 recites “after the second vehicle adjusts the vehicle speed”, however, there is no step or indication of the second vehicle adjusting its speed.  Therefore, it is indefinite what this limitation is referring to or how/when it fits into the method.  It is also noted, based on the above rejection, that “the vehicle speed” that is adjusted is indefinite as to which vehicle speed it is referring back to.  
Claim 3 recites the limitations "a current geographic location" and “a destination” in line 8.  There is insufficient antecedent basis for these limitations in the claim.  It is indefinite if these are new limitations or intended to refer back to “current geographic location information” and “destination information” previously recited.
Claim 3 recites the limitation “a location” in line 10.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 3 recites when the first vehicle determines to enter the lane change preparation area, however, there is no step of determining to enter this area.  Therefore, it is indefinite what this limitation is referring to.  
Claim 3 recites when the first vehicle determines to enter the lane change preparation area.  It is indefinite what is meant by the vehicle determining to enter an area; is there a determination of whether or not to enter the area, does the vehicle stop to wait until the determination is made to enter the area, can the vehicle determine not to enter the area, etc.  
Claim 4 recites the limitations "a vehicle speed" and “a location” in line 8.  There is insufficient antecedent basis for these limitations in the claim.  It is indefinite if these are new limitations or intended to refer back to previous recitations.
Claim(s) 5 and 6 is(are) rejected because they depend on claim 4 and fail to cure the deficiency(ies) above.  
Claim 5 recites performing steps if the network device determines that the first vehicle is not allowed to perform a lane change; however, there is no previous determination regarding the first vehicle not being allowed (or allowed) to perform a lane 
Claim 5 recites the limitation "a current vehicle speed" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim 5 recites the limitations "a vehicle speed" and “a location” in lines 13 and 16.  There is insufficient antecedent basis for these limitations in the claim.  It is indefinite if these are new limitations or intended to refer back to previous recitations.
Claim 5 recites the limitation "the vehicle speed" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 6 recites the limitations "a current geographic location" and “a destination” in line 14.  There is insufficient antecedent basis for these limitations in the claim.  It is indefinite if these are new limitations or intended to refer back to “current geographic location information” and “destination information” previously recited.  
Claim 6 recites the limitation “a location” in line 15.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 6 recites when the first vehicle determines to enter the lane change preparation area, however, there is no step of determining to enter this area.  Therefore, it is indefinite what this limitation is referring to.  
Claim 6 recites when the first vehicle determines to enter the lane change preparation area.  It is indefinite what is meant by the vehicle determining to enter an area; is there a determination of whether or not to enter the area, does the vehicle stop 
In claims 7-12, claim limitations “sending unit”, “receiving unit”, and “processing unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no clear link in the specification that describe the specific structure of these “units”.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 7 recites the limitations "a vehicle speed" and “a location” in lines 10-11.  There is insufficient antecedent basis for these limitations in the claim.  It is indefinite if these are new limitations or intended to refer back to previous recitations.
Claim 8 recites performing steps if the network device determines that the first vehicle is not allowed to perform a lane change; however, there is no previous determination regarding the first vehicle not being allowed (or allowed) to perform a lane change.  Therefore, it is indefinite what this is referring to and where these steps fit into the method.  
Claim 8 recites the limitations "a vehicle speed" and “a location” in lines 13 and 20-21.  There is insufficient antecedent basis for these limitations in the claim.  It is indefinite if these are new limitations or intended to refer back to previous recitations.
Claim 8 recites in response to the lane change request information according to the third and fourth real-time information in line 18, however, there is no lane change request information related to the third and fourth real-time information.  Therefore, it is indefinite what this limitation is referring to.  The Examiner also notes 
Claim 8 recites “after the second vehicle adjusts the vehicle speed”, however, there is no step or indication of the second vehicle adjusting its speed.  Therefore, it is indefinite what this limitation is referring to or how/when it fits into the method.  It is also noted, based on the above rejection, that “the vehicle speed” that is adjusted is indefinite as to which vehicle speed it is referring back to.  
Claim 9 recites the limitation "the vehicle" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 9 recites the limitations "a current geographic location" and “a destination” in line 10.  There is insufficient antecedent basis for these limitations in the claim.  It is indefinite if these are new limitations or intended to refer back to “current geographic location information” and “destination information” previously recited.  
Claim 9 recites the limitation "a location" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim 9 recites when the first vehicle determines to enter the lane change preparation area, however, there is no step of determining to enter this area.  Therefore, it is indefinite what this limitation is referring to.  
Claim 9 recites when the first vehicle determines to enter the lane change preparation area.  It is indefinite what is meant by the vehicle determining to enter an area; is there a determination of whether or not to enter the area, does the vehicle stop 
Claim 10 recites the limitations "a vehicle speed" and “a location” in lines 9-10.  There is insufficient antecedent basis for these limitations in the claim.  It is indefinite if these are new limitations or intended to refer back to previous recitations.
Claim 11 recites performing steps if the network device determines that the first vehicle is not allowed to perform a lane change; however, there is no previous determination regarding the first vehicle not being allowed (or allowed) to perform a lane change.  Therefore, it is indefinite what this is referring to and where these steps fit into the method.  
Claim 11 recites the limitation "a current vehicle speed" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 11 recites the limitations "a vehicle speed" and “a location” in lines 15 and 17.  There is insufficient antecedent basis for these limitations in the claim.  It is indefinite if these are new limitations or intended to refer back to previous recitations.
Claim 11 recites the limitation "the vehicle speed" in lines 16 and 18.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 12 recites the limitations "the current geographic location" and “the destination” in line 16.  There is insufficient antecedent basis for these limitations in the claim.  
Claim 12 recites the limitation "a location" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 7, 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Application Publication CN104064050 to Shan et al.
As per claim 1, Shan discloses a self-driving method (Shan; At least paragraph(s) 2), comprising:
sending, by a first vehicle, lane change request information to a network device, to request to change from a first lane to a second lane (Shan; At least paragraph(s) 24 and 58);
sending, by the first vehicle, first real-time information to the network device, wherein the first real-time information comprises and a location of the first vehicle (Shan; At least paragraph(s) 54 and 62);
Shan discloses that vehicle information is sent to the vehicle dispatch server, which uses this information to control speed, direction, lane changes, etc. of the vehicle.  Therefore, the vehicle dispatch server would need to know the speed of the vehicle in order to control vehicle.  However, Shan does not explicitly disclose that speed is part of 
receiving, by the first vehicle, first lane change indication information from the network device, wherein the first lane change indication information is determined by the network device according to the first real-time information and second real-time information, in response to the lane change request information, wherein the second real-time information is sent by a second vehicle to the network device, the second real-time information comprises a vehicle speed and a location of the second vehicle, and wherein the first lane change indication information indicates that the first vehicle is allowed to perform lane change (Shan; At least paragraph(s) 54 and 59; with similar rationale as above relating to sending vehicle speed data along with vehicle positions); and
changing, by the first vehicle, from the first lane to the second lane according to the lane change indication information (Shan; At least paragraph(s) 60).
As per claim 2, Shan discloses wherein if the network device determines, according to the first real-time information and the second real-time information, that the first vehicle is not allowed to perform lane change (Shan; At least 59 and 60; the vehicle dispatch server determines that a lane change is allowed and sends the information to 
receiving, by the first vehicle, first vehicle speed information from the network device, wherein the first vehicle speed information is determined by the network device according to the vehicle speeds and the locations of the first vehicle and the second vehicle;
adjusting, by the first vehicle, the vehicle speed of the first vehicle to a first vehicle speed according to the first vehicle speed information;
sending, by the first vehicle, third real-time information to the network device, wherein the third real-time information comprises a vehicle speed and a location of the first vehicle that are obtained after the first vehicle adjusts the vehicle speed according to the first vehicle speed information; and
receiving, by the first vehicle, second lane change indication information from the network device, in response to the lane change request information according to the third real-time information and fourth real-time information, wherein the fourth real-time information is sent by the second vehicle to the network device, the fourth real-time information comprises a vehicle speed and a location that are obtained after the second vehicle adjusts the vehicle speed according to second vehicle speed information, and the second vehicle speed information is determined by the network device according to the first real-time information and the second real-time information.
As per claim 4, Shan discloses a self-driving scheduling method (Shan; At least paragraph(s) 2), comprising:

receiving, by the network device, first real-time information from the first vehicle, wherein the first real-time information comprises and a location of the first vehicle (Shan; At least paragraph(s) 54 and 62);
Shan discloses that vehicle information is received by the vehicle dispatch server, which uses this information to control speed, direction, lane changes, etc. of the vehicle.  Therefore, the vehicle dispatch server would need to know the speed of the vehicle in order to control vehicle.  However, Shan does not explicitly disclose that speed is part of the vehicle information sent to the vehicle dispatch server.  At the time of filing, it would have been obvious to one of ordinary skill in the art to have included the vehicle speed in the information sent to the vehicle dispatch server.  The server would need this information and receiving it from the car would be one of the easiest ways for the vehicle dispatch server to obtain the necessary information.  Also, receiving one type of information (speed) along with the other type of information received (position) would be a simple matter of duplicating the existing process and within the skill of one in the art.  
receiving, by the network device, second real-time information from a second vehicle, wherein the second real-time information comprises a vehicle speed and a location of the second vehicle (Shan; At least paragraph(s) 54 and 59; with similar rationale as above relating to receiving vehicle speed data along with vehicle positions); and

As per claim 5, Shan discloses the method according to claim 4, wherein if the network device determines, according to the first real-time information and the second real-time information, that the first vehicle is not allowed to perform lane change (Shan; At least 59 and 60; the vehicle dispatch server determines that a lane change is allowed and sends the information to the vehicle to make the change, therefore, the if statement is false and the remainder of the method steps do not occur.  The scope of the method as interpreted is fulfilled.), the method further comprises:
determining, by the network device, first vehicle speed information of the first vehicle and second vehicle speed information of the second vehicle according to the vehicle speeds and the locations of the first vehicle and the second vehicle, wherein the first vehicle speed information is used to instruct the first vehicle to adjust a current vehicle speed of the first vehicle to a first vehicle speed, and the second vehicle speed information is used to instruct the second vehicle to adjust a current vehicle speed of the second vehicle to a second vehicle speed;
sending, by the network device, the first vehicle speed information to the first vehicle, and sending the second vehicle speed information to the second vehicle;
receiving, by the network device, third real-time information from the first vehicle, wherein the third real-time information comprises a vehicle speed and a location that 
receiving, by the network device, fourth real-time information sent by the second vehicle, wherein the fourth real-time information comprises a vehicle speed and a location that are obtained after the second vehicle adjusts the vehicle speed according to the second vehicle speed information; and
determining, by the network device, second lane change indication information according to the lane change request information, the third real-time information, and the fourth real-time information.
As per claims 7 and 10, Shan discloses the vehicle control device and vehicle dispatch server for performing the method of claims 1 and 4 (Shan; At least paragraph(s) 2).  Therefore, claims 7 and 10 are rejected using the same citations and reasoning as applied to claims 1 and 4, respectively.  
As per claim 8, Shan discloses wherein the receiving unit is further configured to: if the network device determines, according to the first real-time information and the second real-time information, that the first vehicle is not allowed to perform lane change, receive first vehicle speed information from the network device, wherein the first vehicle speed information is determined by the network device according to the vehicle speeds and the locations of the first vehicle and the second vehicle;
wherein the processing unit is further configured to:
control, according to the first vehicle speed information, the first vehicle to adjust the vehicle speed to a first vehicle speed;

send third real-time information to the network device, wherein the third real-time information comprises a vehicle speed and a location of the first vehicle that are obtained after the first vehicle adjusts the vehicle speed according to the first vehicle speed information; and
wherein the receiving unit is further configured to:
receive second lane change indication information from the network device, in response to the lane change request information according to the third real-time information and fourth real-time information, wherein the fourth real-time information is sent by the second vehicle to the network device, the fourth real-time information comprises a vehicle speed and a location that are obtained after the second vehicle adjusts the vehicle speed according to second vehicle speed information, and the second vehicle speed information is determined by the network device according to the first real-time information and the second real-time information (Shan; At least paragraph(s) 54, 65, and 67; the vehicle sends lane change information to the vehicle dispatch server and receives in response speed and position control signals.  If a lane change is determined to be not allowed, the vehicle and nearby vehicles receive speed control information to create a vacancy for the vehicle to subsequently perform the lane change).
As per claim 11, Shan discloses wherein the processing unit is further configured to: if determining, according to the first real-time information and the second real-time information, that the first vehicle is not allowed to perform lane change, determine first vehicle speed information of the first vehicle and second vehicle speed 
the sending unit is further configured to: send the first vehicle speed information to the first vehicle, and send the second vehicle speed information to the second vehicle; 
the receiving unit is further configured to receive third real-time information from the first vehicle and fourth real-time information from the second vehicle, wherein the third real-time information comprises a vehicle speed and a location of the first vehicle that are obtained after the first vehicle adjusts the vehicle speed according to the first vehicle speed information, and the fourth real-time information comprises a vehicle speed and a location of the second vehicle that are obtained after the second vehicle adjusts the vehicle speed according to the second vehicle speed information; and
the processing unit 1s further configured to determine second lane change indication information according to the lane change request information, the third real-time information, and the fourth real-time information (Shan; At least paragraph(s) 54, 65, and 67; the vehicle dispatch server receives vehicle lane change information and sends in response speed and position control signals.  If a lane change is determined to be not allowed, the vehicle dispatch server sends to the vehicle and nearby vehicles .
Claim Rejections - 35 USC § 103
Claims 3, 6, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan in view of U.S. Patent Application Publication 2015/0185026 to Hightower et al.
As per claim 3, Shan discloses further comprising: sending, by the first vehicle, a vehicle message to the network device, wherein the vehicle message comprises current geographic location information, vehicle speed information (Shan; At least paragraph(s) 54 and 62 as discussed above)
Shan discloses the different vehicles will have different destinations resulting in different need and, thus, different control information, but does not explicitly disclose [sending] destination information of the first vehicle;
However, the above features are taught by Hightower (Hightower; At least paragraph(s) 25).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Hightower into the invention of Shan with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Providing the destination to the vehicle dispatch server would allow it to better prepare for the different needs of the vehicles in order to provide better coordination between vehicles in order to route them to their destination safely, similar to that discussed in at least paragraph(s) 4 and 5 of Hightower and paragraph(s) 5 of Shan.  

when the first vehicle determines, according to the route planning message, to enter the lane change preparation area, (Hightower; At least paragraph(s) 32, 37, and 39).
However, the above features are taught by Hightower, as cited above.  Hightower teaches a network device creating a lane specific navigation route to a destination with steps providing lane recommendations.  Incorporating these teachings into the invention of Shan would provide a route plan describing which lane the vehicle should be in compared to the current lane and when the vehicle needs to be in that lane per each step.  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Hightower into the invention of Shan with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Providing a route and timings of lane changes would provide better preparation and coordination between the different vehicle in order to better meet 
sending, by the first vehicle, the lane change request information to the network device (Shan; At least paragraph(s) 58; when the navigation route of Hightower indicates the next step requires a lane change, the lane change request would be sent by the vehicle).  
As per claims 6, 9, and 12, Shan, in view of Hightower, teaches the network device receiving the destination from the vehicle and sending the lane specific route plan to the vehicle, along with the network device and vehicle device to perform the actions similar to those in claim 3.  Therefore, claims 6, 9, and 12 are rejected using the same citations and reasoning as applied to claim 3.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-2:30pm F 5:30-11:30 am EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/Primary Examiner, Art Unit 3669